DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2015/0364075, hereinafter Sato) in view of FENG (US 2015/0015466, hereinafter Feng).
With respect to claim 1, Sato discloses an organic light-emitting diode (OLED) pixel structure (fig. 16), comprising:
a plurality of first sub-pixel groups (please see below), arranged along a first pixel row (row 2), wherein each of the first sub-pixel groups comprises at least two adjacent first sub-pixels that are distributed at an interval (there are two sub-pixels arranged at distance from each other); a plurality of second sub-pixel groups (see below), arranged alternately with the first sub-pixel groups along the first pixel row (second sub-pixel and first sub-pixel are arranged alternately), wherein each of the second sub-pixel groups comprises at least two adjacent second sub-pixels that are distributed at an interval (there are two sub-pixels arranged at distance from each other); and
a plurality of third sub-pixel groups (see below), arranged along a second pixel row (row 3), wherein each of the third sub-pixel groups comprises at least one third sub-pixel, wherein the first pixel row and the second pixel row are arranged alternately (fig. 16; pixel rows are arranged alternatively), and the third sub-pixel is adjacent to one of the first sub-pixels and one of the second sub-pixels (G is adjacent to B of first sub-pixel group and R of second sub-pixel group); in a pixel row direction, the third sub-pixel groups are staggered relative to the first subpixel groups and the second sub-pixel groups (Third sub-pixel group (G) is staggered relative to first and second sub-pixel group).




[AltContent: rect][AltContent: rect]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    505
    541
    media_image1.png
    Greyscale

[AltContent: rect]


Sato discloses that the first sub-pixel and second sub-pixel are rhombic (fig. 16). Sato does not explicitly disclose a single arrangement wherein the first sub-pixels and the second sub-pixels are rhombic, and the third sub-pixel are circular.
In an analogous art, Feng discloses a single arrangement wherein the first sub-pixels and the second sub-pixels are rhombic, and the third sub-pixel are circular (fig. 1e; shown below is one example- first, second, and third sub-pixels arrangement can be interpreted different alternate ways). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sato's disclosed invention by adding Feng’s disclosure in order to have different shaped sub-pixels to improve image resolution.

With respect to claim 2, Sato discloses that wherein the first sub-pixel groups and the second sub-pixel groups are arranged along a plurality of first pixel columns (columns 2 or 4 of fig. 16), the third subpixel groups are arranged along a plurality of second pixel columns (columns 1 or 3), and the first pixel columns and the second pixel columns are arranged alternately (columns are arranged alternately).
With respect to claim 3, Sato discloses wherein a central line between adjacent first sub-pixel group and second sub-pixel group in the same first pixel row coincides with one of the second pixel columns (Fig. 16; a line drawn between the first sub-pixel group and second pixel group will coincide column 3).
With respect to claim 9, Sato discloses an organic light-emitting diode (OLED) pixel structure (fig. 16), comprising:
a plurality of first sub-pixel groups (please see below), arranged along a first pixel row (row 2), wherein each of the first sub-pixel groups comprises at least two adjacent first sub-pixels that are arranged at an interval (there are two sub-pixels arranged at distance from each other); a plurality of second sub-pixel groups (see below), arranged alternately with the first sub-pixel groups along the first pixel row (second sub-pixel and first sub-pixel are arranged alternately), wherein each of the second sub-pixel groups comprises at least two adjacent second sub-pixels that are arranged at an interval (there are two sub-pixels arranged at distance from each other); and a plurality of third sub-pixel groups (see below), arranged along a second pixel row (row 3), wherein each of the third sub-pixel groups comprises at least one third sub-pixel (G), wherein the first pixel row and the second pixel row are arranged alternately (fig. 16; pixel rows are arranged alternatively), and the third sub-pixel is adjacent to one of the first sub-pixels 

[AltContent: rect][AltContent: rect]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    505
    541
    media_image1.png
    Greyscale

[AltContent: rect]


the first sub-pixels and the second sub-pixels comprise rhombic (first and second sub-groups are rhombus ). 
	Sato discloses that the first sub-pixel and second sub-pixel are rhombic (fig. 16). Sato does not explicitly disclose a single arrangement wherein the first sub-pixels and the second sub-pixels are rhombic, and the third sub-pixel are circular.
	In an analogous art, Feng discloses wherein the first sub-pixels and the second sub-pixels are rhombic, and the third sub-pixel are circular (fig. 1e; shown below is one example- first, second, and third sub-pixels arrangement can be interpreted different alternate ways).

[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]



    PNG
    media_image2.png
    490
    516
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sato's disclosed invention by adding Feng’s disclosure in order to have different shaped sub-pixels to improve image resolution.
With respect to claim 11, Sato discloses that wherein the first sub-pixel groups and the second sub-pixel groups are arranged along a plurality of first pixel columns (columns 2 or 4 of fig. 16), the third subpixel groups are arranged along a plurality of second pixel columns (Columns 1 or 3), and the first pixel columns and the second pixel columns are arranged alternately (columns are arranged alternately).
With respect to claim 12, Sato discloses wherein a central line between adjacent first sub-pixel group and second sub-pixel group in the same first pixel row .

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato/Feng and further in view of Wu et al. (US 2015/0091952, hereinafter Wu).
With respect to claim 4, Sato/Feng discloses the OLED pixel structure according to claim 1.
Sato/Feng does not explicitly disclose wherein each of the first sub-pixel groups comprises four first sub-pixels, and the four first sub-pixels are arranged in a square matrix.
In an analogous art, Wu discloses wherein each of the first sub-pixel groups comprises four first sub-pixels, and the four first sub-pixels are arranged in a square matrix (fig. 3; para 0034; four subpixels having the same color arranged in square matrix).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sato/Feng's disclosed invention by adding Wu’s disclosure in order to arrange sub-pixels according to the display characteristics of the display panel.
With respect to claim 5, Sato/Feng/Wu discloses the OLED pixel structure according to claim 4.
Sato/Feng does not explicitly disclose wherein each of the second sub-pixel groups comprises four second sub-pixels, and the four second sub-pixels are arranged in a square matrix.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sato/Feng's disclosed invention by adding Wu’s disclosure in order to arrange sub-pixels according to the display characteristics of the display panel.
With respect to claim 6, Sato/Feng/Wu discloses the OLED pixel structure according to claim 5.
	Sato further discloses wherein each of the third sub-pixel groups comprises two adjacent third sub-pixels that are distributed at an interval (Fig. 16; Gs), and the two third sub-pixels are arranged along a pixel column (Gs arranged in Column 3).
With respect to claim 7, Sato/Feng/Wu discloses the OLED pixel structure according to claim 5.
Sato discloses wherein structures of the second subpixel groups are the same as structures of the first sub-pixel groups (Fig. 16).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato/Feng in view of Sun et al. (US 2016/0078807, hereinafter Sun).
With respect to claim 8, Sato/Feng discloses the OLED pixel structure according to claim 1.

Sato/Feng does not explicitly disclose that the plurality of the first sub-pixels, and  the plurality of the second sub-pixels, are red sub-pixels, and blue sub-pixels respectively.
In an analogous art, Sun discloses that the plurality of the first sub-pixels, and  the plurality of the second sub-pixels, are red sub-pixels (fig. 4; R1 and R2), and blue sub-pixels respectively (Fig. 4; B2, B3).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sato/Feng's disclosed invention by adding Sun’s disclosure in order to have different arrangements of sub-pixels according to required specifications.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato/Feng in view of Wu et al. (US 2015/0091952, hereinafter Wu).
With respect to claim 13, Sato/Feng discloses the OLED pixel structure according to claim 9.
Sato/Feng does not explicitly disclose wherein each of the first sub-pixel groups comprises four first sub-pixels, and the four first sub-pixels are arranged in a square matrix.
In an analogous art, Wu discloses wherein each of the first sub-pixel groups comprises four first sub-pixels, and the four first sub-pixels are arranged in a 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sato/Feng's disclosed invention by adding Wu’s disclosure in order to arrange sub-pixels according to the display characteristics of the display panel.
With respect to claim 14, Sato/Feng/Wu discloses the OLED pixel structure according to claim 13.
Sato/Feng does not explicitly disclose wherein each of the second sub-pixel groups comprises four second sub-pixels, and the four second sub-pixels are arranged in a square matrix.
In an analogous art, Wu discloses wherein each of the second sub-pixel groups comprises four second sub-pixels, and the four second sub-pixels are arranged in a square matrix (fig. 3; para 0034; four subpixels having the same color arranged in square matrix).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sato/Feng’s disclosed invention by adding Wu’s disclosure in order to arrange sub-pixels according to the display characteristics of the display panel.
With respect to claim 15, Sato/Feng/Wu discloses the OLED pixel structure according to claim 14.

With respect to claim 16, Sato/Feng/Wu discloses the OLED pixel structure according to claim 14.
 Sato further discloses wherein structures of the second subpixel groups are the same as structures of the first sub-pixel groups (Fig. 16).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sato/Feng in view of Sun.
With respect to claim 17, Sato/Feng discloses the OLED pixel structure according to claim 9.
Sato discloses a sub-pixel of the first sub-pixels, a sub-pixel of the second sub-pixel and the third sub-pixels are red, blue and green respectively (Fig. 16; R, B and G).
Sato/Feng does not explicitly disclose that the plurality of the first sub-pixels, and  the plurality of the second sub-pixels, are red sub-pixels, and blue sub-pixels respectively.
In an analogous art, Sun discloses that the plurality of the first sub-pixels, and  the plurality of the second sub-pixels, are red sub-pixels (fig. 4; R1 and R2), and blue sub-pixels respectively (Fig. 4; B2, B3).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sato/Feng's disclosed invention by adding Sun’s .

Response to Arguments
This action is response to applicant's communication filed on 11/18/2020.
 Based on new ground of rejection, applicant’s arguments regarding prior art rejection are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816